Citation Nr: 0416188	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In addition to the issue stated on the title 
page, the veteran was given a statement of the case with 
regard to entitlement to an increased rating for diabetes 
mellitus.  In October 2002, he withdrew that issue.  


FINDING OF FACT

The veteran's PTSD has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships at any time.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met at anytime.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.130, 
Diagnostic Code  9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 2002 rating 
determination, the August 2002 SOC, and the May 2003 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In a July 2001 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
him what the evidence had to show to establish entitlement, 
what information was still needed from the veteran, what the 
veteran could do to help with his claim, where and when to 
send information, what was VA's duty to assist him in 
obtaining evidence for his claim, and where to contact VA if 
he had any questions.  Moreover, in a May 2003 letter, the RO 
informed the veteran what the evidence had to show to 
establish entitlement, how VA would help him obtain evidence 
for his claim, what was the status of his claim and how he 
could help, what was still needed from the veteran, what VA 
had received, what VA was responsible for getting, what VA 
would make a reasonable effort to get, if the veteran wanted 
any other evidence considered to please let VA know, how the 
veteran could help VA, and where and when to send 
information.  Moreover, at the time of a January 2004 
informal conference hearing, the veteran indicated that he 
had no additional evidence to present.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations.  Furthermore, he appeared at a hearing before a 
hearing officer in October 2002.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the July 2001 and 
May 2003 letters, the veteran was also notified of the 
pertinent laws and regulations as part of the August 2002 
SOC. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

Service connection is currently in effect for PTSD, which has 
been assigned a 30 percent evaluation.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

A review of the record demonstrates that the veteran 
requested service connection for PTSD in February 2001.

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate that at the time of an August 
2001 outpatient visit, the veteran was noted to have a 
history of combat trauma, difficulty with relationships, to 
be depressed off and on, and to be in need of constant 
medication.  A diagnosis of combat PTSD was rendered.  The 
examiner assigned a GAF score of 50 and indicated that the 
highest GAF in the last year had been 50.  

In December 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
was employed as an insurance adjuster.  He indicated that he 
had been married three times and that he had been divorced 
for the past one and one-half years.  He noted having three 
children.  The youngest child lived with him.  

Mental status examination revealed the veteran to be cleanly 
dressed.  He acted in a precise manner.  He had good and well 
defined talk.  He also had good contact with outside reality 
and the present sense and there was no psychiatric effect 
present that could be classified as a traumatic disorder.  He 
was noted to be taking anti-depressant medication.  The 
veteran indicated that he was easily agitated with occasional 
outbursts which he attributed to his Vietnam experience.  He 
did not appear to be depressed although he complained of some 
mild depression, irritability, and poor manifestations.  The 
veteran had excellent contact with outside reality.  He had 
very good memory function.  He had no difficulty interpreting 
proverbs and cognitive examination appeared to be completely 
normal.  The veteran was noted to be working full-time.  A 
diagnosis of mild PTSD was rendered.  The examiner assigned a 
GAF between 75 and 80.  

In a March 2001 rating determination, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation.  

In April 2002, the veteran filed a notice of disagreement 
with the assigned disability evaluation.  He indicated that 
he had been married three times, that he was unemotional and 
cold, and that he was sometimes very mean.  The veteran also 
noted that he would break down crying and become extremely 
depressed.  He further indicated that he had a lot of trouble 
sleeping.  The veteran stated that he was on two anti-
depressants because of his inability to sleep.  He also 
reported that he had thoughts about killing himself on 
numerous occasions.  

In a May 2002 treatment summary report from the Forth Worth 
Vet Center, it was noted that he had been married three 
times.  It was further indicated that the veteran had been 
incarcerated for several years and that he was currently 
working his fourth job since being freed.  It was also 
observed that he self-isolated and that he had no close 
friends.  The veteran did care for his children and tried to 
find time for them.  He did not trust the general civil 
population.  The veteran was noted to have a strong intrusive 
process with nightmares.  He was anxious most of the time, 
except when focused on a task or if he felt threatened, at 
which time he became cold and focused on survival.  The 
veteran reported that he did not allow others to see his 
weakness, yet he cried and became weepy during sessions.  He 
was on medication for stabilization and sleep.  

At the time of his October 2002 hearing, the veteran 
testified that he was not in agreement with the results of 
the last examination.  He stated that he had been seeing a 
counselor since 1982.  He testified that he had no co-workers 
and that he worked undercover for several years as a police 
officer.  The veteran indicated that he could not depend on 
anybody.  He stated that he did not sleep and that when he 
did sleep, he put bayonets and knives under his mattress.  
The veteran noted that his current job as an adjuster 
afforded him the opportunity to be isolated.  He stated that 
he was preoccupied with Vietnam throughout much of the day 
and that the weather would sometimes trigger it.  The veteran 
also reported having no motivation.  He stated that he could 
not even get motivated to finish his bachelor's degree. 

Treatment records obtained subsequent to the October 2002 
hearing reveal that at the time of an April 2002 outpatient 
visit, the veteran reported feeling stressed and anxious with 
heart palpitations during the day.  He also persisted in 
being guarded in what he shared and to be constantly close to 
or in tears.  

He was appropriately groomed and was cooperative, responsive, 
defensive, and guarded.  His speech was normal and 
spontaneous.  He was a bit guarded and often did not finish 
his thought.  His affect and demeanor were congruent and 
appropriate with mood.  He was responsive, tearful, angry, 
and frustrated.  His mood was depressed, sad, and congruent 
with the situation.  He was aware of his surrounding 
environment and there was no clouding of consciousness.  He 
was able to follow the interview, to pay attention, and he 
was not distractive or inattentive.  He did report difficulty 
with short term memory.  He was able to recall recent and 
remote past and to retain information.  His thought process 
was organized and goal directed and his thought content was 
relevant, organized, and appropriate.  He was noted to have 
persistent suicidal thoughts without intent.  A diagnosis of 
PTSD was rendered at that time, with a GAF score of 40 being 
assigned.   

At the time of a July 2002 visit, the veteran reported that 
he was tolerating the medication much better but that it had 
not helped his mood or sleep.  The veteran was noted to be 
appropriately dressed and groomed.  He was cooperative, 
responsive, and defensive.  His speech was normal and 
spontaneous and he was responsive to the interviewer but 
guarded.  He often needed encouragement to finish his 
thought.  His affect and demeanor were congruent and 
appropriate with mood.  He was responsive, tearful, angry, 
and frustrated.  His mood was depressed and sad and congruent 
with his situation.  

He was aware of his environment and there was no clouding of 
consciousness.  He was able to follow the interview, pay 
attention, and was not distracted or inattentive.  He did 
report difficulty with short term memory.  He was oriented 
times four and was able to recall recent and remote events.  
His thought process was organized and goal directed and his 
thought content was relevant, organized, and appropriate.  He 
denied having any suicidal ideation.  A diagnosis of combat 
related PTSD was rendered, with the examiner assigning a GAF 
score of 40.  

In November 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported not 
getting along with his ex-wife and having nearly killed his 
sister.  He noted having daily symptoms with no periods of 
remission.  He indicated that he had trouble sleeping at 
night and that he had early morning awakening.  He also noted 
breaking out in hives.  He reported having flashbacks, 
intrusive memories, nightmares, feeling unhappy and 
depressed, and having recurrent crying spells.  He stated 
that the medication he was taking made him "goofy."  The 
veteran was noted to have custody of his two children, who 
also lived with him.  He noted talking to them on a regular 
basis.  

Mental status examination revealed normal eye contact.   The 
veteran was casually dressed and neatly groomed.  He was 
shaven and looked neat.  His speech was somewhat rapid.  He 
talked spontaneously and answered questions appropriately.  
He tore up briefly and then quickly recovered.  He had 
somewhat of a dramatic manner at times.  His answers to 
questions were logical, relevant, and coherent.  There were 
no loose thought associations, tangentially or 
circumstantially.  There were no grandiose delusions.  Some 
paranoia was present.  The veteran stated that he did not 
trust anybody and that he hated the world.  He noted that he 
had never had any physical fights or confrontations.  He 
reported having obsessive thoughts about something he did in 
Vietnam and having trouble falling and staying asleep.  He 
noted feeling tired all the time.  He was oriented to place 
and person.  His recall and retention were good.  He was able 
to do serial sevens to 100.  He did similarities well and was 
able to give abstract interpretations to proverbs.  His 
judgment was intact.  The veteran was noted to have symptoms 
of PTSD.  A diagnosis of PTSD was rendered at that time.  The 
examiner assigned a GAF score of 65.  

In May 2003, the RO increased the veteran's PTSD evaluation 
from 10 to 30 percent, effective February 6, 2001, the date 
of his original request for service connection for PTSD.  

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met at anytime.  The evidence of record 
does not show the veteran to have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and-long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

At the time of the veteran's December 2001 VA examination, he 
was noted to have good and well defined talk.  At the time of 
an April 2002 outpatient visit, his speech was spontaneous 
and normal.  His speech was again reported as spontaneous and 
normal at the time of a July 2002 outpatient visit.  The 
veteran was also noted to talk spontaneously and to answer 
questions appropriately at the time of his November 2002 VA 
examination.  There were no findings of circumstantial, 
circumlocutory or stereotyped speech.  

With regard to the veteran's affect, the Board notes that it 
was found to be congruent and appropriate with his mood at 
the time of his April 2002 visit.  His affect and demeanor 
were also found to be congruent and appropriate with his mood 
at the time of his July 2002 visit.  

While the Board notes that the veteran indicated that he was 
stressed on a daily basis at the time of numerous outpatient 
visits and VA examinations, there were no findings of panic 
attacks on a daily basis.  There were also no findings of 
difficulty understanding complex commands, or short or long 
term memory impairment.  At the time of his December 2001 VA 
examination, the veteran was found to have very good memory 
function.  He had no difficulty interpreting proverbs and 
problems.  At the time of his April 2002 outpatient visit, 
the veteran was able to follow the interview, pay attention, 
and not be distracted.  While the veteran noted having short 
term memory difficulty, he was able to recall recent and 
remote events and to retain information.  The veteran was 
also found to be able to follow the interview, to pay 
attention, and not be distracted at the time of his July 2002 
outpatient visit.  He was also able to recall recent and 
remote events and his thought process was organized.  The 
veteran also noted to have good recall and retention at the 
time of his November 2002 VA examination.  He performed 
serial sevens to 100 and was able to give abstract 
interpretations to proverbs.

As to judgment, the Board notes that the veteran had good 
contact with outside reality at the time of the December 2001 
VA examination.  At the time of his July 2002 visit, he was 
aware of his environment and there was no clouding of 
consciousness.  The veteran's judgment was noted to be intact 
at the time of his November 2002 VA examination.  

As to mood and motivation, the Board notes that at the time 
of his December 2001 VA examination, the veteran did not 
appear to be depressed but complained of only mild 
depression, irritability, and poor manifestations.  In April 
2002, the veteran's mood was noted to be depressed, sad, and 
congruent with the situation but he was aware of his 
surrounding environment and there was no clouding of 
consciousness.  His mood was again noted to be depressed and 
sad at the time of his July 2002 visit, but he was again 
aware of his environment and there was no clouding of 
consciousness.  While the veteran was noted to become 
emotionally upset very quickly at the time of his November 
2002 VA examination, he quickly recovered.  

As to work and social relationships, the Board notes that 
while the veteran has reported having difficulty maintaining 
relationships, having been divorced three times, he still 
maintains full-time employment. The Board does observe that 
the employment chosen by the veteran is somewhat isolative in 
nature; however, he still remains employed on a full-time 
basis.  While the Board does note that the veteran has been 
divorced, he has also reported having good relationships with 
his children and has custody of several of them.  

The Board does note the discrepancy in some of the GAF 
scores.  At the time of the April and July 2002 visits, the 
veteran was noted to have a GAF score of 40.  As noted above, 
scores between 31 and 40 contemplate some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  In 
contrast, the Board notes the GAF scores of between 75 and 80 
at the time of the December 2001 VA examination and 65 at the 
time of the November 2002 VA examination.  Scores ranging 
between 71 to 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., 
difficulty concentrating after family argument, no more than 
slight impairment in social, occupational, or school 
functioning).  Scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  The Board is 
placing greater emphasis on the GAF scores reported by the VA 
physicians.  They are medical physicians, who reached these 
conclusions following a thorough review of the file and a 
complete examination of the veteran.  The GAF scores assigned 
at the time of the April and July 2002 outpatient treatment 
visits were assigned by registered nurses who have less 
medical training than the physicians who performed the VA 
examinations.  Likewise, the conclusions reached by the 
veteran's counselor at the Vet Center were prepared by an 
individual with less medical training than the VA examiners.  

Although the veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled medical 
professionals, which demonstrates that an evaluation in 
excess 30 percent for PTSD was not warranted at anytime 
during the appeal period.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his PTSD.  He also noted earning $17,000 the past year as 
an adjuster at the time of his November 2002 VA examination.  
Moreover, the currently assigned schedular disability 
evaluation contemplates interference with employment and loss 
of time from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected bipolar disorder and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



